Citation Nr: 0826515	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tendonitis of the 
right shoulder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for tendonitis of the 
left shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty for more than 20 years, 
prior to his retirement in December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) in Louisville, Kentucky, that increased 
the evaluation assigned to the veteran's service-connected 
low back disability from noncompensable (0 percent) to 10 
percent, and which denied his claims for higher ratings than 
10 percent for tendonitis of left shoulder and right 
shoulder.  


FINDINGS OF FACT

1.  The veteran's low back disability has for the period of 
claim manifested not more than slight limitation of motion of 
the lumbar spine; has not for any period of claim manifested 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in the 
standing position; and has not for any period of claim 
manifested forward flexion of the thoracolumbar spine limited 
to 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour. 

2.  Tendonitis of the right shoulder has for the period of 
claim manifested not more than slight limitation of motion 
with pain.

3.  Tendonitis of the left shoulder has for the period of 
claim manifested not more than slight limitation of motion 
with pain.




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for low back strain is 
not warranted for any period of claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5237 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003).

2.  A rating in excess of 10 percent for tendonitis of the 
right shoulder is not warranted for any period of claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5201 (2007).

3.  A rating in excess of 10 percent for tendonitis of the 
left shoulder is not warranted for any period of claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  

In a September 2002 letter, issued prior to the decision on 
appeal, and in an August 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for increased ratings, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The letters informed the veteran to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disability caused by his service-
connected disabilities.  In addition, a March 2006 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The Board further points out that the 
statement of the case issued in January 2004, and the 
supplemental statement of the case issued in August 2007, 
included the diagnostic criteria for rating for his service-
connected low back and shoulder disabilities.  The case was 
last readjudicated in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  

Increased Rating Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.
	
A.  Tendonitis of Left and Right Shoulders 

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major extremity.  A 20 percent 
rating may also be assigned for nonunion of the clavicle or 
scapula with loose movement.  Without loose movement, a 10 
percent rating is assignable.  A 10 percent rating may also 
be assigned for malunion of the clavicle or scapula.  
Diagnostic Code 5203.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion of the 
clavicle or scapula without loose movement or for malunion of 
the clavicle or scapula.  Diagnostic Code 5203.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The evidence supporting the veteran's claim for a higher 
rating for his right shoulder disability includes his 
statements and some of the medical findings.  Initially, the 
record reflects that the veteran is right handed.  The Board 
notes that, at the time of the VA examination in September 
2002, the veteran reported fatigue with overuse of the 
shoulder, and an examination revealed that he had general 
discomfort.  In addition, the Board acknowledges that the 
July 2007 VA examination revealed limitation of motion of the 
right shoulder, with pain.  It was also observed that some 
motions were decreased with repetitive movement.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  In this regard, the Board 
points out that the September 2002 VA examination 
demonstrated that the veteran had full range of motion of the 
right shoulder.  There was no crepitus, laxity, instability, 
spasm, or tenderness, and no deformity was present.  In fact, 
the examiner specifically commented that there was no 
evidence the veteran had chronic tendonitis of the right 
shoulder.  

Although, as noted above, the July 2007 VA examination shows 
that the veteran currently has limitation of motion of the 
right shoulder, the fact remains that forward flexion was to 
140 degrees, and, after repetitive movement, was to 120 
degrees.  Abduction was to 118 degrees, and to 130 degrees 
after repetitive movement.  Thus, the veteran does not have 
limitation of motion of the right shoulder for any period of 
the claim that would warrant the minimum 20 percent rating 
under Diagnostic Code 5201.  There is no clinical evidence in 
the record showing nonunion or malunion at any time.  The 
veteran is being compensated, in part, for the pain on motion 
of the right shoulder, and there is no basis for a higher 
rating, even considering the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 
8 Vet. App. 202.

With respect to the claim for a higher rating for tendonitis 
of the left shoulder, the evidence supporting the veteran's 
claim includes his statements and some medical findings.  The 
veteran reported pain and that he had fatigue with overuse 
when examined by the VA in September 2002.  The clinical 
examination revealed that he had general discomfort of the 
shoulder.  VA outpatient treatment records disclose that the 
veteran had mild tenderness of the left acromioclavicular 
joint in October 2005.  The veteran had difficulty with 
extension when seen the following month.

On VA examination in July 2007, the veteran had limitation of 
motion of the left shoulder with pain.  He complained of 
pain, but no other symptoms, on repetitive movements of the 
left shoulder.  

The evidence against the veteran's claim consists of the 
findings on the VA examinations conducted in September 2002 
and July 2007.  The Board emphasizes that, other than the 
veteran reporting he had general discomfort on moving the 
left shoulder, the September 2002 examination was normal.  
The veteran had full range of motion of the left shoulder, 
and there was no crepitus, laxity or instability.  It is 
significant to point out that the examiner commented that no 
evidence of chronic tendonitis was found.

As with the right shoulder, the July 2007 VA examination 
revealed that the veteran had limitation of motion of the 
left shoulder.  Forward flexion of the left shoulder was to 
120 degrees, with pain, and abduction was to 120 degrees.  
Upon repetitive movement, flexion was to 144 degrees and 
abduction was to 124 degrees.  The fact remains, however, 
that the veteran is able to move his arm above the shoulder 
level and, therefore, a 20 percent evaluation is not 
warranted under Diagnostic Code 5201 for any period of the 
claim.  The Board points out that it has considered other 
Diagnostic Codes, but notes that there is no objective 
evidence of dislocation or nonunion as to warrant a higher 
rating.  Finally, the Board observes that a higher rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
is not warranted. 

In sum, the Board concludes that the medical findings on 
examination, including specific ranges of motion and notation 
of onset of pain and other orthopedic factors, are of greater 
probative value than the veteran's more general allegations 
regarding the severity of his shoulder disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for a higher rating for 
tendonitis of each shoulder for any period of increased 
rating claim. 

B.  Low Back Strain 

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned, and when slight, a 10 percent 
evaluation is assignable.  Diagnostic Code 5292 (as in effect 
prior to September 26, 2003).

Under the revised rating criteria in effect from in effect 
from September 26, 2003, a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 40 percent evaluation, 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
26, 2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The Board acknowledges that the veteran reported in May 2007 
that he had undergone back surgery the previous year.  
(During the VA examination in July 2007, he stated that the 
operation was in 2005.)  The RO sent the veteran a letter the 
following month requesting that he provide additional 
information concerning the surgery.  He was asked to state 
whether it had been performed at a private facility or by VA, 
and he was to complete VA Form 21-4142.  No response was 
received, and in October 2007, the veteran indicated that he 
had no additional evidence to submit.  In Wood v. Derwinski, 
1 Vet. App 190 (1991), the Court noted that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Accordingly, in light of 
the veteran's failure to provide the requested and 
identifying information, the Board will adjudicate the claim 
based on the evidence that is of record.

When examined by VA in September 2002, the veteran related 
that a private physician had indicated the previous month 
that his condition might be alleviated by surgery, but that 
it was not recommended because of his age and symptomatology.  
The veteran added that he had some radiculopathy and that, 
while he did not have daily back pain, when he had back pain 
it was rated 4/10 and would flare to 6/10.  It was also noted 
that the veteran was not on any medication for the back pain, 
that he was not receiving treatment for it and had not had 
physical therapy.  The examination demonstrated that the 
veteran had full range of motion, both active and passive, 
without pain.  He had no radicular or referred pain.  A 
neurological examination was normal, and deep tendon reflexes 
were intact.  There were no palpable spasms or tenderness.  
The diagnosis was history of low back pain with radiculopathy 
in the left lower extremity with a normal examination.  

Based on the findings of this examination, there is no basis 
on which a higher rating may be assigned under the provision 
in effect prior to September 26, 2003.  The veteran's low 
back disability has for the period of claim manifested not 
more than slight limitation of motion of the lumbar spine, 
which is consistent with a 10 percent rating under Diagnostic 
Code 5292.  The veteran's low back disability has not for any 
period of claim manifested lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in the standing position, as required 
for a higher 20 percent rating under percent rating under 
Diagnostic Code 5295.   

As noted above, the veteran apparently had back surgery in 
2005 or 2006.  During the VA examination in July 2007, the 
veteran indicated that he had been pain free following a 
lumbar fusion in 2005, but he had experienced some muscle 
spasms in his lower back occasionally over the last few 
months.  He noted that there was no associated numbness, and 
no radiation to the lower extremities.  The veteran claimed 
that, after the surgery, he had intermittent low back pain 
about three times a month.  The pain lasted for about four to 
six hours, and the pain level was 7/10.  

An examination of the lumbar spine in July 2007 revealed 
tenderness in the midline, but not over the paraspinals.  
There was mild muscle spasm in the left paraspinal muscles.  
Straight leg raising was negative on the left, but the 
veteran complained of pain in the lumbar region when the 
right leg was raised 60 degrees.  Flexion was to 100 degrees, 
extension to 40 degrees, lateral flexion was to 15 degrees to 
the right and to 20 degrees to the left, and rotation was to 
20 degrees, bilaterally.  The veteran did not complain of any 
symptoms following repetitive movements, and extension was 
limited to 30 degrees.  Gait was normal, except for some 
difficulty walking on the heels.  A sensory examination was 
normal.  A neurologic evaluation showed that strength was 5/5 
and reflexes 2+ and symmetrical.  A sensory examination was 
normal.  

The record shows that a higher rating than 10 percent is not 
warranted for low back strain for any period of the claim.  
As noted above, the July 2007 VA examination disclosed that 
forward flexion was to 100 degrees, and the combined range of 
motion of the thoracolumbar spine was 220.  This is 
consistent with the 10 percent evaluation currently in 
effect.  The Board notes that the examiner noted that he did 
not report pain on motion.  Even with considerations of 
limitation of motion due to pain, the veteran's low back 
disability has not for any period of claim manifested forward 
flexion of the thoracolumbar spine limited to 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, as required for a higher disability rating under the 
revised criteria for rating the spine in effect from 
September 26, 2003.  Accordingly, the Board finds that a 
higher rating than 10 percent, even with considerations of 
additional limitation of function due to pain and other 
orthopedic factors, is not warranted for any period of claim 
under either the older or revised rating criteria.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for low back strain.   
Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted for any of the disabilities.  


ORDER

A rating in excess of 10 percent for low back strain is 
denied.

A rating in excess of 10 percent for tendonitis of the right 
shoulder is denied.

A rating in excess of 10 percent for tendonitis of the left 
shoulder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


